FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 27, 2014 REGISTRATION NO. 333-184541INVESTMENT COMPANY ACT NO. 811-07325 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.[_] POST-EFFECTIVE AMENDMENT NO.3[X] AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 142[X] PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT (EXACT NAME OF REGISTRANT) PRUCO LIFE INSURANCE COMPANY (NAME OF DEPOSITOR) NEWARK, NEW JERSEY 07102-2992 (973) 802-7333 (Address and telephone number of depositor's principal executive offices) J. MICHAEL LOW, ESQ. LOW & COHEN, PLLC 2, SUITE 550 PHOENIX, ARIZONA 85018 (602) 648-4040 (NAME, ADDRESS AND TELEPHONE NUMBER OF AGENT FOR SERVICE) COPIES TO: LYNN K. STONE VICE PRESIDENT PRUCO LIFE INSURANCE COMPANY NEWARK, NJ 07102-2992 (203) 402-1382 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [_] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 14, 2014 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(i) of Rule 485 [_] on pursuant to paragraph (a)(i) of Rule 485 [_] 75 days after filing pursuant to paragraph (a)(ii) of Rule 485 [_] on pursuant to paragraph (a)(ii) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. TITLE OF SECURITIES BEING REGISTERED: INTEREST IN INDIVIDUAL VARIABLE ANNUITY CONTRACTS. Explanatory Note This Post-Effective Amendment No. 3 to the Registrant's Registration Statement on Form N-4 is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the "1933 Act") for the sole purpose of delaying, until April 14, 2014, the effectiveness of Post-Effective Amendment No. 2, which was filed on January 28, 2014 (accession no. 0001193125-14-024533) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act. The Prospectus, Statement of Additional Information and Part C that were filed as part of Post-Effective Amendment No. 2 are hereby incorporated by reference. Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf in the City of Newark and the State of New Jersey on this 27th day of March, 2014. PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT REGISTRANT BY: PRUCO LIFE INSURANCE COMPANY DEPOSITOR Robert F. O'Donnell* Robert F. O'Donnell President and Chief Executive Officer PRUCO LIFE INSURANCE COMPANY DEPOSITOR By:Robert F. O'Donnell* Robert F. O'Donnell President and Chief Executive Officer SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date Robert F. O’Donnell* Chief Executive Officer, President and March 27, 2014 Robert F. O’Donnell Director Yanela C. Frias* Chief Financial Officer, Chief Accounting March27, 2014 Yanela C. Frias Officer, Vice President and Director John Chieffo* Director March 27, 2014 John Chieffo Kenneth Y. Tanji* Director March 27, 2014 Kenneth Y. Tanji Bernard J. Jacob* Director March 27, 2014 Bernard J. Jacob Richard F. Lamabert* Director March 27, 2014 Richard F. Lamabert* Kent D. Sluyter* Director March 27, 2014 Kent D. Sluyter By:/s/ Lynn K. Stone Lynn K. Stone * Executed by Lynn K. Stone on behalf of those indicated pursuant to Power of Attorney.
